Title: From Thomas Jefferson to James Gibbon, 12 September 1824
From: Jefferson, Thomas
To: Gibbon, James


Dear Sir
Monticello
Sep. 12. 24
A person in England engaged as a professor for our University, writes to enquire of me whether he shall have to pay duty on his books on arrival here, and that if he has, he shall be obliged to leave most of them. altho these books are not the property of the University, they will be employed for their use and will be a real loss to it.  and so far too they are within the equity of the exemption of books imported for  a seminary of learning. I had an idea that emigrants coming to this country paid no duty on their clothes, baggage, furniture or books. but looking into the Tariff law I do not find such an exemption the tools Etc. will you be so good as to enable me to answer the letter of  the Professor, who consults me? it will be equally important to all the others. Accept the assurance of my great esteem and respect.Th: J.The tools and implements of a workman are exempt. but are not the books of a scholar the tools and implements of his trade? the common law, which exempts the tools of a tradesman from execution exempts the books also of a scholar expressly as the tools or implements of his trade or profession.